Citation Nr: 0422370	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from March 1985 to December 
1992.

The veteran filed a claim of entitlement to service 
connection for several disabilities, to include a left knee 
disability, in May 2001.  In March 2002, the RO denied his 
claim.  In April 2002, he submitted a notice of disagreement 
(NOD) as to the RO's denial, and he was subsequently 
furnished with a statement of the case (SOC).  In August 
2002, with the submission of a substantive appeal (VA Form 9) 
he perfected an appeal as to the RO's denial of left knee 
disability.  

The veteran was accorded a personal hearing before the 
undersigned Veterans Law Judge at the RO in February 2004.  
The transcript of that hearing has been associated with his 
VA claims folder.

As discussed below, the veteran's claim of entitlement to 
service connection for a left knee disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required of him.

Issues not on appeal

The March 2002 RO rating decision also denied the veteran's 
claims of entitlement to service connection for disabilities 
of the right knee and left shoulder.  In April 2002, he 
submitted a NOD as to the RO's denial of those issues, and 
was furnished with a SOC.  

In August 2002, the veteran perfected an appeal as to the 
RO's denial of the left shoulder disability.  In September 
2003, the RO granted service connection for the left shoulder 
disability and assigned a 10 percent rating therefor.  The 
veteran was notified of this decision and has not filed a 
notice of disagreement.  Accordingly, the matter has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the 
disability and the effective date].  

The veteran did not submit a timely substantive appeal with 
regard to the RO's denial of his claim for service connection 
for a right knee disability; that issue accordingly has not 
been perfected for appeal and is not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124 (1996) [a NOD 
initiates appellate review in VA adjudicative process, and 
request for appellate review is completed by claimant's 
filing of substantive appeal after a SOC is issued]; see also 
38 U.S.C.A. § 7105(a) (West 2002) and 38 C.F.R. § 20.200 
(2003).


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  The RO provided the veteran with general notice of 
the statutory and regulatory provisions relevant to his claim 
in the statement of the case furnished to him in August 2002, 
to include VA's general duty to assist claimants in the 
development of their claims; however, he has not been 
provided specific notice of the VCAA's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  While a July 
2001 letter from the RO advised the veteran as to VA's 
obligations to obtain evidence, it did not do so with the 
specificity required by Quartuccio with regard to the 
responsibilities of each party.

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice that was sent to the claimant failed to specify who 
was responsible for obtaining relevant evidence or 
information as to the claims that were subject to the 
appealed Board decision.  See e.g. Quartuccio v. Principi, 16 
Vet. App. at 187 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter which 
specifically informs the veteran 
regarding what information and evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.

2.  Thereafter, after undertaking any 
additional development which it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




